FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50043

               Plaintiff - Appellee,             D.C. No. 3:14-cr-02481-LAB

 v.
                                                 MEMORANDUM*
MARCO ANTONIO HURTADO-
BOTELLO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges. .

      Marco Antonio Hurtado-Botello appeals from the district court’s judgment

and challenges the 30-month sentence imposed following his guilty-plea

conviction for being a removed alien found in the United States, in violation of 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Hurtado-

Botello’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. Hurtado-Botello has filed a pro se

supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     15-50043